Exhibit 10.11

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES.  THESE SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE ACT AND APPLICABLE STATE
SECURITIES LAWS PURSUANT TO REGISTRATION OR AN EXEMPTION THEREFROM. THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
THE ISSUER THAT SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION OTHERWISE
COMPLIES WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

STARVOX COMMUNICATIONS, INC.

SENIOR SECURED DEBENTURE

 

Issuance Date: December 12, 2007

Principal: U.S. $2,000,000

 

FOR VALUE RECEIVED, StarVox Communications, Inc., a California corporation
(the “Company”) and a wholly owned subsidiary of StarVox Communications, Inc., a
Delaware corporation formerly known as U.S. Wireless Data, Inc. (“Parent”),
hereby promises to pay to the order of DKR SoundShore Oasis Holding Fund Ltd. or
its registered assigns (“Holder”) the amount set out above as the Principal (as
reduced pursuant to the terms hereof pursuant to redemption or otherwise, the
“Principal”) when due, upon the Maturity Date (as defined below), acceleration,
redemption or otherwise (in each case in accordance with the terms hereof) and
to pay interest (“Interest”) on any outstanding Principal at a rate equal to
10.00% per annum (the “Interest Rate”), from the date set out above as the
Issuance Date (the “Issuance Date”) until the same becomes due and payable,
whether upon an Interest Date (as defined below) or the Maturity Date,
acceleration, redemption or otherwise (in each case in accordance with the terms
hereof).  This Senior Debenture (including all Senior Debentures issued in
exchange, transfer or replacement hereof, this “Debenture”) is one of an issue
of Senior Debentures issued pursuant to the Securities Purchase Agreement (as
defined below) on the Issuance Date (collectively, the “Debentures” and such
other Senior Debentures, the “Other Debentures”).  Certain capitalized terms
used herein are defined in Section 21.

 

(1)                                  PAYMENTS OF PRINCIPAL.  On the Maturity
Date, the Company shall pay to the Holder an amount equal to the Principal, as
well as all accrued but unpaid Interest.  The “Maturity Date” shall be August 1,
2008, or (a) such earlier date as may be accelerated by the Required Holders
upon an Event of Default in accordance with the terms hereof, (b) such later
date as may be extended at the option of the Required Holders, or (c) such
earlier date which is the third day following a financing or refinancing (or
related series thereof) of either debt or equity by the Company and/or the
Parent of at least Thirty Million Dollars ($30,000,000) in the aggregate.

 

(2)                                  INTEREST; INTEREST RATE.  Interest on this
Debenture shall commence accruing on the Issuance Date and shall be computed on
the basis of a 365-day year and actual days elapsed and shall be payable at the
Maturity Date to the record holder of this

 

--------------------------------------------------------------------------------


 

Debenture on the Maturity Date, in cash.  Interest accrues at the Interest Rate
on all outstanding unpaid Principal.  Upon the occurrence and during the
continuance of an Event of Default, the Interest Rate shall be increased to
fifteen percent (15.00%) (the “Default Rate”).  In the event that such Event of
Default is subsequently cured, the adjustment referred to in the preceding
sentence shall cease to be effective as of the date of such cure; provided, that
the Interest as calculated and unpaid at such increased rate during the
continuance of such Event of Default shall continue to apply to the extent
relating to the days after the occurrence of such Event of Default through and
including the date of cure of such Event of Default.

 

(3)                                RIGHTS UPON EVENT OF DEFAULT.

 

(a)                                Event of Default.  Each of the following
events shall constitute an “Event of Default”:

 

(i)                                     the failure of the applicable
Registration Statement required to be filed pursuant to the Registration Rights
Agreement to be declared effective by the SEC, or, while the applicable
Registration Statement is required to be maintained effective pursuant to the
terms of the Registration Rights Agreement, the effectiveness of the applicable
Registration Statement lapses for any reason or is unavailable to any holder of
the Debenture for sale of all of such holder’s Registrable Securities (as
defined in the Registration Rights Agreement), in each case as required by and
in accordance with the terms of the Registration Rights Agreement;

 

(ii)                                  the Company’s failure to pay to the Holder
any amount of Principal, Interest, Late Charges or other amounts when and as due
under this Debenture (including, without limitation, the Company’s failure to
pay any redemption payments or amounts hereunder) or any other amounts due under
any Transaction Document to which the Company is a party (as defined in the
Securities Purchase Agreement) or any other agreement, document, certificate or
other instrument delivered in connection with the transactions contemplated
hereby and thereby to which the Holder is a party, except, in the case of a
failure to pay Interest and Late Charges or other amounts (other than Principal)
when and as due, in which case only if such failure continues for a period of at
least five (5) Business Days;

 

(iii)                               any default in excess of $50,000 in the
aggregate occurs and is continuing under, or any redemption of or acceleration
prior to maturity occurs in respect of any Indebtedness of the Company, Parent
or any of their Subsidiaries (as defined in Section 3(a) of the Securities
Purchase Agreement) in excess of $50,000 in the aggregate, other than in respect
of Capital Lease Obligations not in excess of $75,000 in the aggregate and other
than with respect to any redemption of the Other Debentures in accordance with
their terms; provided, that in the event that any such acceleration of
Indebtedness is rescinded by the holders thereof prior to acceleration of this
Debenture or the Other Debentures, no Event of Default shall exist as a result
of such rescinded acceleration;

 

(iv)                              the Company, Parent or any of their
Subsidiaries, pursuant to or within the meaning of Title 11, U.S. Code, or any
similar federal, foreign or state law for the relief of debtors (collectively,
“Bankruptcy Law”), (A) commences a voluntary case, (B) consents to the entry of
an order for relief against it in an involuntary case, (C) consents to the
appointment of a receiver, trustee, assignee, liquidator or similar official (a
“Custodian”), (D) 

 

2

--------------------------------------------------------------------------------


 

makes a general assignment for the benefit of its creditors or (E) admits in
writing that it is generally unable to pay its debts as they become due except
as disclosed in the SEC Documents at least three (3) Business Days prior to the
Issuance Date;

 

(v)                                 creditors of the Company, Parent or any of
their Subsidiaries file an action for relief under any Bankruptcy Law against
such entity in an involuntary case and such action is not dismissed within
thirty (30) days of such filing or a court of competent jurisdiction enters an
order or decree under any Bankruptcy Law that (A) is for relief against the
Company, Parent or any of their Subsidiaries in an involuntary case,
(B) appoints a Custodian of the Company, Parent or any of their Subsidiaries or
(C) orders the liquidation of the Company, Parent or any of their Subsidiaries;

 

(vi)                              a final judgment or judgments for the payment
of money aggregating in excess of $250,000 are rendered against the Company,
Parent or any of their Subsidiaries, which judgments are not, within sixty (60)
days after the entry thereof, bonded, discharged or stayed pending appeal, or
are not discharged within sixty (60) days after the expiration of such stay;
provided, however, that any judgment which is covered by insurance or an
indemnity from a credit worthy party shall not be included in calculating the
$250,000 amount set forth above so long as the Company provides the Holder a
written statement from such insurer or indemnity provider (which written
statement shall be reasonably satisfactory to the Holder) to the effect that
such judgment is covered by insurance or an indemnity and the Company will
receive the proceeds of such insurance or indemnity within sixty (60) days of
the issuance of such judgment;

 

(vii)                           the Company or Parent, as applicable, (A) makes
any representation or warranty in any Transaction Document which is incorrect or
misleading when made, or (B) breaches any covenant (other than a covenant
contained in Section 8 of this Debenture) of any Transaction Document, except,
in the case of a breach of a covenant of any Transaction Document which is
curable, only if such breach continues for a period of at least ten
(10) consecutive Business Days;

 

(viii)                        any breach or failure in any respect to comply
with Section 8 of this Debenture;

 

(ix)                                any Event of Default (as defined in the
Other Debentures) occurs and is continuing with respect to any Other Debentures;

 

(x)                                   any Event of Default (as defined in the
Security Agreement) occurs and is continuing under the Security Documents, the
repudiation by the Company, Parent or any of their Subsidiaries of any of its
obligations under the Security Agreement or the unenforceability of the Security
Agreement against the Company, Parent or any of their Subsidiaries for any
reason;

 

(xi)                                any of the Governmental Approvals shall have
been (a) revoked, rescinded, suspended, modified in an adverse manner or not
renewed in the ordinary course for a full term and such revocation, rescission,
suspension, adverse modification or failure to renew has a material adverse
effect on the business or financial condition of the Company,

 

3

--------------------------------------------------------------------------------


 

Parent or a Subsidiary or (b) subject to any decision by a Governmental
Authority that designates a hearing with respect to any applications for renewal
of any of the Governmental Approvals or that could result in the Governmental
Authority taking any of the actions described in clause (a) above, and such
decision or such revocation, rescission, suspension, modification or non-renewal
(1) has, or could reasonably be expected to have, a material adverse change, or
(2) adversely affects the legal qualifications of Parent or any of its
Subsidiaries to hold any of the Governmental Approvals in any applicable
jurisdiction and such revocation, rescission, suspension, modification or
non-renewal could reasonably be expected to affect the status of or legal
qualifications of Parent or any of its Subsidiaries to hold any of the
Governmental Approvals in any other jurisdiction; and

 

(xii)                             the Company’s failure to obtain, within ten
(10) Business Days following the Issuance Date, the agreement of all of the
holders of the convertible notes set forth on Schedule 3(s) to the Securities
Purchase Agreement to extend the maturity date of such notes to November 7, 2008
(except with respect to any such note which has been converted to common stock
of the Parent in accordance with its terms).

 

(b)                                 Redemption Right.  Promptly after the
occurrence of an Event of Default with respect to this Debenture or any other
Debenture, the Company shall deliver written notice thereof via facsimile and
overnight courier (an “Event of Default Notice”) to the Holder.  At any time
after the earlier of the Holder’s receipt of an Event of Default Notice and the
Holder becoming aware of an Event of Default, the Required Holder may require
the Company to redeem all or any portion of the Debenture  (as “Event of Default
Redemption”) by delivering written notice thereof (the “Event of Default
Redemption Notice”) to the Company, which Event of Default Redemption Notice
shall indicate the portion of the Debenture the Required Holders are electing to
redeem; provided that upon the occurrence of any default described in
Section 3(a)(v) and 3(a)(vi), the Debenture shall automatically, and without any
action on behalf of the Holders, be redeemed by the Company.  Each portion of
the Debenture subject to redemption by the Company pursuant to this
Section 3(b) shall be redeemed by the Company at a price equal to 110% of the
outstanding Principal amount and accrued and unpaid Interest and accrued and
unpaid Late Charges and Interest with respect to such portion of the Debenture
subject to redemption (the “Event of Default Redemption Price”).  Redemptions
required by this Section 3(b) shall be made in accordance with the provisions of
Section 7.

 

(4)                                  RIGHTS UPON FUNDAMENTAL TRANSACTION AND
CHANGE OF CONTROL.

 

(a)                                  Assumption.  Neither Parent nor the Company
shall enter into or be party to a Fundamental Transaction unless (i) the
Successor Entity assumes in writing all of the obligations of the Company under
this Debenture and the other Transaction Documents in accordance with the
provisions of this Section 4(a) pursuant to written agreements in form and
substance reasonably satisfactory to the Required Holders and approved by the
Required Holders prior to such Fundamental Transaction, including agreements to
deliver to the Holder of this Debenture in exchange for such Debenture a
security of the Successor Entity evidenced by a written instrument substantially
similar in form and substance to the Debenture, including, without limitation,
having a principal amount and interest rate equal to the principal amounts and
the interest rates of the Debenture held by such holder and having similar
ranking to the

 

4

--------------------------------------------------------------------------------


 

Debenture, and satisfactory to the Required Holders and (ii) unless the
Fundamental Transaction would result in a Change of Control and the Company
complies with the provisions of Section 4(b), the Successor Entity (including
its Parent Entity) is a publicly traded corporation whose common stock is quoted
on or listed for trading on an Eligible Market (a “Public Successor Entity”). 
Upon the occurrence of any Fundamental Transaction, the Successor Entity shall
succeed to, and be substituted for (so that from and after the date of such
Fundamental Transaction, the provisions of this Debenture referring to the
“Company” shall refer instead to the Successor Entity), and may exercise every
right and power of the Company and shall assume all of the obligations of the
Company under this Debenture with the same effect as if such Successor Entity
had been named as the Company herein.  The provisions of this Section shall
apply similarly and equally to successive Fundamental Transactions and shall be
applied without regard to any limitations on the redemption of this Debenture.

 

(b)                                 Redemption Right.  No sooner than fifteen
(15) days nor later than ten (10) days prior to the consummation of a Change of
Control, but not prior to the public announcement of such Change of Control, the
Company shall deliver written notice thereof via facsimile and overnight courier
to the Holder (a “Change of Control Notice”).  At any time during the period
beginning after the Holder’s receipt of a Change of Control Notice and ending on
the date of the consummation of such Change of Control (or, in the event a
Change of Control Notice is not delivered at least ten (10) days prior to a
Change of Control, at any time on or after the date which is ten (10) days prior
to a Change of Control and ending ten (10) days after the consummation of such
Change of Control), the Required Holders may require the Company to redeem all
or any portion of the Debenture by delivering written notice thereof (“Change of
Control Redemption Notice”) to the Company, which Change of Control Redemption
Notice shall indicate the portion of the Debenture each Holder is electing to
redeem.  The portion of this Debenture subject to redemption pursuant to this
Section 4 shall be redeemed by the Company at a price equal to the sum of the
amount being redeemed together with accrued and unpaid Interest with respect to
such amount and accrued and unpaid Late Charges with respect to such amount and
Interest (the “Change of Control Redemption Price”).  Redemptions required by
this Section 4 shall be made in accordance with the provisions of Section 7 and
shall have priority to payments to stockholders in connection with a Change of
Control.

 

(5)                                  COMPANY REDEMPTION.  Prior to the Maturity
Date, the Company may elect to pay to the Holder of this Debenture the Company
Redemption Amount, subject to and in accordance with the terms of this
Section 5, by redeeming the Principal, in whole or in part, in accordance with
this Section 5 (a “Company Redemption”).  On or prior to the date which is the
sixth (6th) Trading Day prior to the Company Redemption (each, a “Company
Redemption Notice Due Date”), the Company shall deliver written notice (each, a
“Company Redemption Notice”), to the Holder which Company Redemption Notice
shall state the amount of Principal which the Company elects to redeem pursuant
to a Company Redemption (the “Company Redemption Amount”), together with accrued
and unpaid Interest with respect to such Company Redemption Amount and accrued
and unpaid Late Charges with respect to such Company Redemption Amount and
Interest. Each Company Redemption Notice shall be irrevocable.  The Company
shall redeem the applicable Company Redemption Amount of this Debenture pursuant
to this Section 5 together with the corresponding Company Redemption Amounts of
the Other Debentures pursuant to the corresponding provisions of the Other
Debentures.  If the Company elects a Company Redemption, then the Company
Redemption

 

5

--------------------------------------------------------------------------------


 

Amount which is to be paid to the Holder on the applicable Company Redemption
Date shall be redeemed by the Company on such Company Redemption Date, and the
Company shall pay to the Holder on such Company Redemption Date, by wire
transfer of immediately available funds, an amount in cash equal to the Company
Redemption Amount.

 

(6)                                NONCIRCUMVENTION.  The Company and Parent
hereby covenant and agree that neither the Company nor Parent will, by amendment
of its Articles or Certificate (as applicable) of Incorporation, Bylaws or
through any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Debenture, and will at all times in good faith carry out all of the
provisions of this Debenture and take all action as may be required to protect
the rights of the Holder of this Debenture.

 

(7)                                HOLDER’S REDEMPTIONS.

 

(a)                                  Mechanics.  The Company shall deliver the
applicable Event of Default Redemption Price to the Holder within five Business
Days after the Company’s receipt of the Required Holders’ Event of Default
Redemption Notice.  If the Required Holders have submitted a Change of Control
Redemption Notice in accordance with Section 4(b), the Company shall deliver the
applicable Change of Control Redemption Price to the Holder concurrently with
the consummation of such Change of Control if such notice is received prior to
the consummation of such Change of Control (provided, that if the Change of
Control is described in Section 1(c)), then the payment shall be made in
accordance with Section 1(c) and within five (5) Business Days after the
Company’s receipt of such notice otherwise.  In the event of a redemption of
less than all of the Principal of this Debenture, the Company shall promptly
cause to be issued and delivered to the Holder a new Debenture (in accordance
with Section 12(d)) representing the outstanding Principal which has not been
redeemed.

 

(b)                                 Redemption by Other Holders.  Any Event of
Default Redemption Notice or Change of Control Redemption Notice for redemption
or repayment as a result of an event or occurrence substantially similar to the
events or occurrences described in Section 3(b), Section 4(b) or Section 8 is to
be delivered to the Company by the Required Holders.  If the Company receives
any Event of Default Redemption Notice or Change of Control Redemption Notice
and the Company is unable to redeem all principal, interest and other amounts
designated in such Redemption Notice, then the Company shall redeem a pro rata
amount from each holder of the Debentures (including the Holder) based on the
principal amount of the Debentures submitted for redemption pursuant to such
Event of Default Redemption Notice or Change of Control Redemption Notice
received by the Company from the Required Holders.

 

(8)                                COVENANTS.

 

(a)                                  Rank.  All payments due under this
Debenture (a) shall rank pari passu with all Other Debentures, subject to the
Subordination Agreement, as defined in the Securities Purchase Agreement, and
(b) shall be senior in right of payment to all other Indebtedness of the Company
and its Subsidiaries.

 

6

--------------------------------------------------------------------------------


 

(b)                               Incurrence of Indebtedness.  So long as this
Debenture is outstanding, Parent and the Company shall not, and neither Parent
nor the Company shall permit any of its Subsidiaries to, directly or indirectly,
incur or guarantee, assume or suffer to exist any Indebtedness, other than
(i) the Indebtedness evidenced by this Debenture and the Other Debentures and
(ii) Permitted Indebtedness.

 

(c)                                Existence of Liens.  So long as this
Debenture is outstanding, Parent and the Company shall not, and neither Parent
nor the Company shall permit any of its Subsidiaries to, directly or indirectly,
allow or suffer to exist any mortgage, lien, pledge, charge, security interest
or other encumbrance upon or in any property or assets (including accounts and
contract rights) owned by Parent, the Company or any of either of its
Subsidiaries (collectively, “Liens”) other than Permitted Liens.

 

(d)                               Restricted Payments.  Parent shall not, the
Company shall not, and neither Parent nor the Company shall permit any of its
Subsidiaries to, directly or indirectly,

 

(i)                                     declare or pay any dividend or make any
other payment or distribution on account of the Parent’s Equity Interests
(including, without limitation, any payment in connection with any merger or
consolidation involving the Parent) or to the direct or indirect holders of the
Parent’s Equity Interests in their capacity as such;

 

(ii)                                  purchase, redeem or otherwise acquire or
retire for value (including, without limitation, in connection with any merger
or consolidation involving the Parent) any Equity Interests of the Parent or any
direct or indirect parent of the Parent other than in connection with a
Permitted Distribution; or

 

(iii)                               make any payment on or with respect to,
accelerate the maturity of, or purchase, redeem, defease or otherwise acquire or
retire for value any Indebtedness of the Company or the Parent, except a payment
of interest, principal or other amounts due at the stated maturity thereof and
except for payments of principal, interest and other amounts under the Other
Debentures.

 

(e)                                  Asset Sales.  Parent shall not, the Company
shall not, and neither Parent nor the Company shall permit any of its
Subsidiaries to, directly or indirectly, consummate any Asset Sale unless:

 

(A)                              Parent or the Company (or the applicable
Subsidiary, as the case may be) receives consideration at the time of the Asset
Sale at least equal to the fair market value of the assets or Equity Interests
issued or sold or otherwise disposed of, and at least 85% of the consideration
received in the Asset Sale by the Company or such Subsidiary is in the form of
cash; or

 

(B)                                the asset transferred consists of worn-out or
obsolete or unneeded Equipment; or

 

(C)                                the owner of the assets or rights after the
transfer or series of related transfer is Parent, the Company or a Subsidiary
party to the Security Agreement; or

 

7

--------------------------------------------------------------------------------


 

(D)                               the assets or rights transferred after the
Issuance Date have a book value not exceeding $200,000 in the aggregate.

 

(f)                                    Use of Proceeds.  The Company and Parent
will use the proceeds from the sale of the Securities as set forth in
Section 4(d) of the Securities Purchase Agreement.

 

(g)                                 Additional Collateral.  With respect to any
Property acquired after the Issuance Date by the Company or any of its
Subsidiaries (other than Property acquired with a lease or purchase money
financing constituting Permitted Indebtedness, to the extent the terms of such
lease or financing prohibit the granting of a security interest in such
Property) as to which the Holder does not have a perfected Lien, the Company
shall promptly (i) execute and deliver to the Holder or its agent such
amendments to the Security Agreement or such other documents as such Holder
deems necessary or advisable to grant to the Holder a security interest in such
Property and (ii) take all actions necessary or advisable to grant to the
Holder, for the benefit of the Secured Parties, a perfected first priority
security interest in such Property, including, without limitation, the filing of
Mortgages and UCC financing statements in such jurisdictions as may be required
by the Security Agreement or by law or as may be reasonably requested by such
Holder.

 

(9)                                CHANGE THE TERMS OF THIS DEBENTURE; WAIVER. 
The affirmative vote at a meeting duly called for such purpose or the written
consent without a meeting of the Required Holders shall be required for any
change or amendment to this Debenture or waiver of compliance by the Company or
Parent with any term of this Debenture or the Other Debentures.

 

(10)                          TRANSFER.  This Debenture may be offered, sold,
assigned or transferred by the Holder without the consent of the Company,
subject only to the provisions of Sections 2(f) and 2(g) of the Securities
Purchase Agreement.

 

(11)                          REISSUANCE OF THIS DEBENTURE.

 

(a)                                  Transfer.  If this Debenture is to be
transferred, the Holder shall surrender this Debenture to the Company, whereupon
the Company will forthwith issue and deliver upon the order of the Holder a new
Debenture (in accordance with Section 12(d)), registered as the Holder may
request, representing the outstanding Principal being transferred by the Holder
and, if less then the entire outstanding Principal is being transferred, a new
Debenture (in accordance with Section 12(d)) to the Holder representing the
outstanding Principal not being transferred.

 

(b)                                 Lost, Stolen or Mutilated Debenture.  Upon
receipt by the Company of evidence reasonably satisfactory to the Company of the
loss, theft, destruction or mutilation of this Debenture, and, in the case of
mutilation, upon surrender and cancellation of this Debenture, the Company shall
execute and deliver to the Holder a new Debenture (in accordance with
Section 12(d)) representing the outstanding Principal.

 

(c)                                  Debenture Exchangeable for Different
Denominations.  This Debenture is exchangeable, upon the surrender hereof by the
Holder at the principal office of the Company, for a new Debenture or Debentures
(in accordance with Section 12(d) and in principal amounts of at least $100,000)
representing in the aggregate the outstanding Principal of this

 

8

--------------------------------------------------------------------------------


 

Debenture, and each such new Debenture will represent such portion of such
outstanding Principal as is designated by the Holder at the time of such
surrender.

 

(d)                                 Issuance of New Debentures.  Whenever the
Company is required to issue a new Debenture pursuant to the terms of this
Debenture, such new Debenture (i) shall be of like tenor with this Debenture,
(ii) shall represent, as indicated on the face of such new Debenture, the
Principal remaining outstanding (or in the case of a new Debenture being issued
pursuant to Section 12(a) or Section 12(c), the Principal designated by the
Holder which, when added to the principal represented by the other new
Debentures issued in connection with such issuance, does not exceed the
Principal remaining outstanding under this Debenture immediately prior to such
issuance of new Debentures), (iii) shall have an issuance date, as indicated on
the face of such new Debenture, which is the same as the Issuance Date of this
Debenture, (iv) shall have the same rights and conditions as this Debenture, and
(v) shall represent accrued Interest and Late Charges on the Principal and
Interest of this Debenture, from the Issuance Date.

 

(12)                            REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS,
BREACHES AND INJUNCTIVE RELIEF.  The remedies provided in this Debenture shall
be cumulative and in addition to all other remedies available under this
Debenture and any of the other Transaction Documents at law or in equity
(including a decree of specific performance and/or other injunctive relief), and
nothing herein shall limit the Holder’s right to pursue actual and consequential
damages for any failure by the Company to comply with the terms of this
Debenture.  Amounts set forth or provided for herein with respect to payments
and the like (and the computation thereof) shall be the amounts to be received
by the Holder and shall not, except as expressly provided herein, be subject to
any other obligation of the Company (or the performance thereof).

 

(13)                            PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER
COSTS.  If (a) this Debenture is placed in the hands of an attorney for
collection or enforcement or is collected or enforced through any legal
proceeding or the Holder otherwise takes action to collect amounts due under
this Debenture or to enforce the provisions of this Debenture or (b) there
occurs any bankruptcy, reorganization, receivership of the Company or other
proceedings affecting Company creditors’ rights and involving a claim under this
Debenture, then the Company shall pay the costs incurred by the Holder for such
collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, but not limited to,
attorneys’ fees and disbursements.

 

(14)                            CONSTRUCTION; HEADINGS.  This Debenture shall be
deemed to be jointly drafted by the Company and all the Purchasers and shall not
be construed against any Person as the drafter hereof.  The headings of this
Debenture are for convenience of reference and shall not form part of, or affect
the interpretation of, this Debenture.

 

(15)                            FAILURE OR INDULGENCE NOT WAIVER.  No failure or
delay on the part of the Holder in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

 

9

--------------------------------------------------------------------------------


 

(16)                          DISPUTE RESOLUTION.  In the case of a dispute as
to the determination of the Redemption Price, the Company shall submit the
disputed determinations or arithmetic calculations via facsimile within one
(1) Business Day of receipt, or deemed receipt, of the Redemption Notice or
other event giving rise to such dispute, as the case may be, to the Holder.  If
the Holder and the Company are unable to agree upon such determination or
calculation within one (1) Business Day of such disputed determination or
arithmetic calculation being submitted to the Holder, then the Company shall,
within one (1) Business Day, submit via facsimile the disputed arithmetic
calculation of the Redemption Price to the Company’s independent, outside
accountant.  The Company, at the Company’s expense, shall cause the accountant
to perform the determinations or calculations and notify the Company and the
Holder of the results no later than five (5) Business Days from the time it
receives the disputed determinations or calculations.  Such accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.

 

(17)                          NOTICES; PAYMENTS.

 

(a)                                  Notices.  Whenever notice is required to be
given under this Debenture, unless otherwise provided herein, such notice shall
be given in accordance with Section 10(f) of the Securities Purchase Agreement. 
The Company shall provide the Holder with prompt written notice of all actions
taken pursuant to this Debenture, including in reasonable detail a description
of such action and the reason therefor.

 

(b)                                 Payments.  Whenever any payment of cash is
to be made by the Company to any Person pursuant to this Debenture, such payment
shall be made in lawful money of the United States of America by a check drawn
on the account of the Company and sent via overnight courier service to such
Person at such address as previously provided to the Company in writing (which
address, in the case of each of the Purchasers, shall initially be as set forth
on the Schedule of Buyers attached to the Securities Purchase Agreement);
provided, that the Holder may elect to receive a payment of cash via wire
transfer of immediately available funds by providing the Company with prior
written notice setting out such request and the Holder’s wire transfer
instructions.  Whenever any amount expressed to be due by the terms of this
Debenture is due on any day which is not a Business Day, the same shall instead
be due on the next succeeding day which is a Business Day and, in the case of
any Interest Date which is not the date on which this Debenture is paid in full,
the extension of the due date thereof shall not be taken into account for
purposes of determining the amount of Interest due on such date.  Any amount of
Principal or other amounts due under the Transaction Documents, other than
Interest, which is not paid when due shall result in a late charge being
incurred and payable by the Company in an amount equal to interest on such
amount at the rate of fifteen percent (15.00%) per annum from the date such
amount was due until the same is paid in full (“Late Charge”).  Late Charges
shall be added to Principal to the extent not paid when they are incurred.

 

(18)                            CANCELLATION.  After all Principal, accrued
Interest and other amounts at any time owed on this Debenture have been paid in
full in cash, this Debenture shall automatically be deemed canceled, shall be
surrendered to the Company for cancellation and shall not be reissued.

 

10

--------------------------------------------------------------------------------


 

(19)                          WAIVER OF NOTICE.  To the extent permitted by law,
the Company hereby waives demand, notice, protest and all other demands and
notices in connection with the delivery, acceptance, performance, default or
enforcement of this Debenture and the Securities Purchase Agreement.

 

(20)                          GOVERNING LAW.  This Debenture shall be construed
and enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Debenture and all disputes
arising hereunder shall be governed by, the laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of New York or any other jurisdictions) that would
cause the application of the laws of any jurisdictions other than the State of
New York.

 

(21)                          CERTAIN DEFINITIONS.  For purposes of this
Debenture, the following terms shall have the following meanings:

 

(a)                                  “Asset Sale” means (i) the sale, lease,
conveyance or other disposition of any assets or rights with a book value in
excess of $50,000 other than in the ordinary course of business consistent with
past practice, and (ii) the sale of Equity Interests in any of the Company’s
Subsidiaries.

 

(b)                                 “Business Day” means any day other than
Saturday, Sunday or other day on which commercial banks in The City of New York
are authorized or required by law to remain closed.

 

(c)                                  “Capital Lease Obligation” means, at the
time any determination is to be made, the amount of the liability in respect of
a capital lease that would at that time be required to be capitalized on a
balance sheet prepared in accordance with GAAP.

 

(d)                                 “Capital Stock” means:  (1)  in the case of
a corporation, corporate stock; (2) in the case of an association or business
entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of corporate stock;  (3) in the case of a
partnership or limited liability company, partnership interests (whether general
or limited) or membership interests; and (4) any other interest or participation
that confers on a Person the right to receive a share of the profits and losses
of, or distributions of assets of, the issuing Person, but excluding from all of
the foregoing any debt securities convertible into Capital Stock, whether or not
such debt securities include any right of participation with Capital Stock.

 

(e)                                  “Change of Control” means any Fundamental
Transaction other than (i) any reorganization, recapitalization or
reclassification of the shares of Capital Stock in which holders of the Parent’s
voting power immediately prior to such reorganization, recapitalization or
reclassification continue after such reorganization, recapitalization or
reclassification to hold publicly traded securities and, directly or indirectly,
the voting power of the surviving entity or entities necessary to elect a
majority of the members of the board of directors (or their equivalent if other
than a corporation) of such entity or entities, or (ii) pursuant to a migratory
merger effected solely for the purpose of changing the jurisdiction of
incorporation of the Company or the Parent.

 

11

--------------------------------------------------------------------------------


 

(f)                                    “Common Stock” shall mean the common
stock of the Parent, par value $0.01 per share.

 

(g)                                 “Eligible Market” means the Principal
Market, The New York Stock Exchange, Inc., the American Stock Exchange, The
Nasdaq Global Market or The Nasdaq Capital Market.

 

(h)                                 “Equity Interests” means Capital Stock and
all warrants, options or other rights to acquire Capital Stock (but excluding
any debt security that is convertible into, or exchangeable for, Capital Stock).

 

(i)                                     “Fundamental Transaction” means that the
Parent shall, directly or indirectly, in one or more related transactions,
(i) consolidate or merge with or into (whether or not the Parent is the
surviving corporation) another Person, or (ii) sell, assign, transfer, convey or
otherwise dispose of all or substantially all of the properties or assets of the
Company to another Person, or (iii) allow another Person to make a purchase,
tender or exchange offer that is accepted by the holders of more than the 50% of
the outstanding shares of Capital Stock (not including any shares of Capital
Stock held by the Person or Persons making or party to, or associated or
affiliated with the Persons making or party to, such purchase, tender or
exchange offer), or (iv) consummate a stock purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with another Person whereby such other Person
acquires more than the 50% of the outstanding shares of Capital Stock (not
including any shares of Capital Stock held by the other Person or other Persons
making or party to, or associated or affiliated with the other Persons making or
party to, such stock purchase agreement or other business combination), or
(v) reorganize, recapitalize or reclassify its Capital Stock or (vi) own 100% of
the Capital Stock of the Company.

 

(j)                                     “GAAP” means United States generally
accepted accounting principles, consistently applied.

 

(k)                                  “Governmental Approval” is any consent,
authorization, approval, order, license, franchise, permit, certificate,
accreditation, registration, filing or notice, of, issued by, from or to, or
other act by or in respect of, any Governmental Authority with respect to the
Company, Parent or a Subsidiary.

 

(l)                                     “Governmental Authority” means any
nation or government, any state or other political subdivision thereof, any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government, any securities exchange
and any self-regulatory organization having jurisdiction over the Company,
Parent or a Subsidiary (including, without limitation, the Federal
Communications Commission and any State public utility commission or other State
agency or department with primary regulatory jurisdiction over common carrier
telecommunications and pay telephone services).

 

(m)                               “Hedging Obligations” means, with respect to
any specified Person, the obligations of such Person under:

 

12

--------------------------------------------------------------------------------


 

(i)                                     interest rate swap agreements (whether
from fixed to floating or from floating to fixed), interest rate cap agreements
and interest rate collar agreements;

 

(ii)                                  other agreements or arrangements designed
to manage interest rates or interest rate risk; and

 

(iii)                               other agreements or arrangements designed to
protect such Person against fluctuations in currency exchange rates or commodity
prices.

 

(n)                                 “Indebtedness” means any indebtedness
(excluding accrued expenses and trade payables), whether or not contingent:

 

(i)                                     in respect of borrowed money;

 

(ii)                                  evidenced by bonds, notes, debentures or
similar instruments or letters of credit (or reimbursement agreements in respect
thereof);

 

(iii)                               in respect of banker’s acceptances;

 

(iv)                              representing Capital Lease Obligations;

 

(v)                                 representing the balance deferred and unpaid
of the purchase price of any property or services due more than six months after
such property is acquired or such services are completed; or

 

(vi)                              representing any Hedging Obligations,

 

(o)                                 if and to the extent any of the preceding
items (other than letters of credit and Hedging Obligations) would appear as a
liability upon a balance sheet of the Company prepared in accordance with GAAP. 
In addition, the term “Indebtedness” includes all Indebtedness of others secured
by a Lien on any asset of the Company or its Subsidiaries (whether or not such
Indebtedness is assumed by the Company or such Subsidiary) and, to the extent
not otherwise included, the guarantee by the Company or any of its Subsidiaries
of any Indebtedness of any other Person.

 

(p)                                 “Parent Entity” of a Person means an entity
that, directly or indirectly, controls the applicable Person and whose common
stock or equivalent equity security is quoted or listed on an Eligible Market,
or, if there is more than one such Person or Parent Entity, the Person or Parent
Entity with the largest public market capitalization as of the date of
consummation of the Fundamental Transaction.

 

(q)                                 “Permitted Distribution” means the
conversion or exchange of any convertible securities (including preferred stock)
issued prior to the Issuance Date into or for other securities pursuant to the
terms of such convertible securities or preferred stock and cash payments in
lieu of fractional shares in connection with such conversion or exchange.

 

13

--------------------------------------------------------------------------------


 

(r)                                    “Permitted Indebtedness” means
(a) purchase money debt, Capital Lease Obligations or other Indebtedness
incurred in connection with the acquisition of an interest in property,
equipment, entities or other assets, provided that such purchase money debt,
Capital Lease Obligations or other Indebtedness is recourse only to the
interests in property, equipment, entities or other assets so acquired,
(b) Indebtedness of up to $2,000,000 for working capital purposes, provided the
interest rate on such Indebtedness is equal to or less than 10.0% per annum,
(c) Indebtedness described in Schedule 3(s) of the Securities Purchase
Agreement, (d) indebtedness incurred by the Company or Parent, which is
subordinated to all indebtedness to Holder under this Debenture pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
satisfactory to Holder entered into between Holder and the other creditor,
(e) unsecured Indebtedness to trade creditors and with respect to surety bonds
and similar obligations incurred in the ordinary course of business,
(f) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business, (g) guarantees with respect to
Permitted Indebtedness, (h) extensions, refinancings, modifications, amendments
and restatements of indebtedness described in (c) of this definition, provided
that the principal amount thereof is not increased and the terms thereof are not
modified to impose more burdensome terms upon the Company or Parent, as the case
may be, and (i) Indebtedness of the Company to any Guarantor, or of any
Guarantor to any other Guarantor, which is memorialized in writing in the form
of a note approved by the Required Holders, and in each case pledged to the
Holder and holders of the other Senior Debentures issued pursuant to the
Securities Purchase Agreement.

 

(s)                                  “Permitted Liens” means (i) any Lien for
taxes not yet due or delinquent or being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP; (ii) any statutory Lien arising in the ordinary course of business by
operation of law with respect to a liability that is not yet due or delinquent;
(iii) any Lien created by operation of law, such as materialmen’s liens,
mechanics’ liens and other similar liens, arising in the ordinary course of
business with respect to a liability that is not yet due or delinquent or that
are being contested in good faith by appropriate proceedings; (iv) Liens
securing the Company’s obligations under the Debenture; (v) Liens securing
purchase money debt, Capital Lease Obligations or other Indebtedness incurred
pursuant to clause (a) of the definition of Permitted Indebtedness, provided,
that such Liens do not extend and otherwise are not recourse to any assets of
the Company or its Subsidiaries other than the interests in property, equipment,
entities or other assets acquired with such purchase money debt, Capital Lease
Obligations or other Indebtedness; (vi) leases or subleases of property granted
in the ordinary course of business, and leases, subleases, non-exclusive
licenses or sublicenses of property granted in the ordinary course of business
of the Company, Parent or any Subsidiary; (vii) non-exclusive license of
intellectual property granted to third parties in the ordinary course of
business of the Company, Parent or any Subsidiary; (viii) Liens securing
judgments for the payment of money not constituting an Event of Default
hereunder; and (ix) Liens in favor of other financial institutions arising in
connection with Borrowers’ deposit and/or securities accounts held at such
institutions, provided that Holder has a priority perfected security interest in
the amounts held in such deposit and/or securities accounts.

 

(t)                                    “Person” means an individual, a limited
liability company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization, any other entity and a government or any department
or agency thereof.

 

14

--------------------------------------------------------------------------------


 

(u)                                 “Principal Market” means the NASD OTC
Bulletin Board.

 

(v)                                 “Property” means any right or interest in or
to property of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible, including, without limitation, capital stock.

 

(w)                               “Registrable Securities” shall have the
meaning set forth in the Registration Rights Agreement.

 

(x)                                   “Registration Rights Agreement” means that
certain registration rights agreement dated as of February 2, 2007, by and among
the Parent, the Existing Investors (as defined therein), initial holders of the
Debentures, and any subsequent registration rights agreement between the Parent,
the holder of this Debenture and the holders of the Other Debentures, relating
to, among other things, the registration of the resale of the shares of Common
Stock underlying the warrants issued pursuant to the Securities Purchase
Agreement.

 

(y)                                 “Registration Statement” shall have the
meaning set forth in the Registration Rights Agreement.

 

(z)                                   “Required Holders” means the holders of
Debentures representing at least a majority of the aggregate principal amount of
the Debentures then outstanding.

 

(aa)                            “SEC” means the United States Securities and
Exchange Commission.

 

(bb)                          “SEC Documents” shall have the meaning set forth
in the Securities Purchase Agreement.

 

(cc)                            “Securities Purchase Agreement” means that
certain securities purchase agreement dated as of June 1, 2007 by and among the
Parent, the Company and the initial holders of the Debentures, as amended to
date, pursuant to which the Company issued the Debenture.

 

(dd)                          “Security Agreement” means the Pledge and Security
Agreement dated as of June 1, 2007 Date among the Parent, its Subsidiaries, the
holder of this Debenture and the holders of the Other Debentures, as may be
amended or modified from time to time.

 

(ee)                            “Security Documents” means the Security
Agreement, and all other instruments, documents and agreements delivered by the
Company or any of its Subsidiaries in order to grant to any holder of a
Debenture or Other Debenture, a Lien on any real, personal or mixed property of
the Company or one of its Subsidiaries as security for the obligations under the
Debentures and Other Debentures.

 

(ff)                                “Successor Entity” means the Person, which
may be the Company, formed by, resulting from or surviving any Fundamental
Transaction or the Person with which such Fundamental Transaction shall have
been made, provided, that if such Person is

 

15

--------------------------------------------------------------------------------


 

not a publicly traded entity whose common stock or equivalent equity security is
quoted or listed for trading on an Eligible Market, Successor Entity shall mean
such Person’s Parent Entity.

 

(gg)                          “Trading Day” means any day on which the Common
Stock is quoted on the Principal Market, or, if the Common Stock is not quoted
on the Principal Market, then on the principal securities exchange or securities
market on which the Common Stock is then traded; provided, that “Trading Day”
shall not include any day on which the Common Stock is scheduled to trade on
such exchange or market for less than 4.5 hours or any day that the Common Stock
is suspended from trading during the final hour of trading on such exchange or
market (or if such exchange or market does not designate in advance the closing
time of trading on such exchange or market, then during the hour ending at
4:00 p.m., New York time).

 

(22)                            DISCLOSURE.  Upon receipt or delivery by the
Company of any notice in accordance with the terms of this Debenture, unless the
Company has in good faith determined that the matters relating to such notice do
not constitute material, nonpublic information relating to the Company or its
Subsidiaries, the Company shall within one (1) Business Day after any such
receipt or delivery publicly disclose such material, nonpublic information on a
Current Report on Form 8-K or otherwise.  In the event that the Company believes
that a notice contains material, nonpublic information relating to the Company
or its Subsidiaries, the Company so shall indicate to such Holder
contemporaneously with delivery of such notice, and in the absence of any such
indication, the Holder shall be allowed to presume that all matters relating to
such notice do not constitute material, nonpublic information relating to the
Company or its Subsidiaries.

 

[Signature Page Follows]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Debenture to be duly executed as
of the Issuance Date set out above.

 

 

STARVOX COMMUNICATIONS, INC., A
CALIFORNIA CORPORATION

 

 

 

By:

  /s/ T.E. Rowley

 

 

Name:

Thomas E. Rowley

 

Title:

Chief Executive Officer

 

 

[Senior Secured Debenture—DKR]

 

--------------------------------------------------------------------------------


 

By signing below, Parent agrees to be bound by and subject to Section 6 and
Section 8 of this Debenture.

 

 

STARVOX COMMUNICATIONS., A
DELAWARE CORPORATION

 

 

 

By:

  /s/ T.E. Rowley

 

 

Name:

Thomas E. Rowley

 

Title:

Chief Executive Officer

 

 

[Senior Secured Debenture—DKR]

 

--------------------------------------------------------------------------------